                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:18-cv-00604-MR

JEROME ANDREW               )
DICKERSON,                  )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                   ORDER
                            )
                            )
FNU PRESSLEY, et al.,       )
                            )
         Defendants.        )
___________________________ )

      THIS MATTER is before the Court sua sponte on its review of the

docket in this matter.

      Pro se Plaintiff Jerome Andrew Dickerson (“Plaintiff”) is a North

Carolina prisoner currently incarcerated at Alexander Correctional Institution

in Taylorsville, North Carolina. Plaintiff filed this action in this Court on

November 13, 2018, pursuant to 42 U.S.C. § 1983. [Doc. 1]. Plaintiff’s

Complaint survived initial review on March 7, 2019. [Doc. 8]. Defendant

Francis waived service. [Doc. 12]. After waivers of service for Defendants

Pressley, Snipes, and Williams were returned unexecuted, the Court ordered

that the U.S. Marshal was to use reasonable efforts to locate and obtain

service on these Defendants in accordance with Rule 4 of the Federal Rules


        Case 3:18-cv-00604-MR Document 39 Filed 06/29/20 Page 1 of 3
of Civil Procedure. [Doc. 16]. Defendant Williams was served by the U.S.

Marshal. [Doc. 18]. On March 2, 2020, Defendants Francis and Williams

filed a motion for summary judgment.          [Doc. 31].   The Court issued a

Roseboro Order and Plaintiff responded to these Defendants’ summary

judgment motion. [Docs. 33, 35]. Despite efforts by the U.S. Marshal to

serve Defendants Pressley and Snipes, they remain unserved. [See Docs.

37, 38].

      Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. Under Rule 4(m):

              If a defendant is not served within 90 days after the
              complaint is filed, the court---on motion or on its own
              motion after notice to the plaintiff---must dismiss the
              action without prejudice against the defendant or
              order that service be made within a specified time.
              But if the plaintiff shows good cause for the failure,
              the court must extend the time for service for an
              appropriate period.

Fed. R. Civ. P. 4(m). The service period in Rule 4(m) is tolled while the

district court considers an in forma pauperis complaint. Robinson v. Clipse,

602 F.3d 605, 608 (4th Cir. 2010). Initial review in this case occurred on

March 7, 2019. [Doc. 9]. Plaintiff, therefore, had until June 5, 2019 to serve

Defendants Pressley and Snipes. As such, the Court hereby notifies

Plaintiff that it will dismiss Defendants Pressley and Snipes without prejudice
                                         2

           Case 3:18-cv-00604-MR Document 39 Filed 06/29/20 Page 2 of 3
unless, within fourteen (14) days of this Order, the Plaintiff shows good cause

for the failure to timely serve these Defendants.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff shall have fourteen (14)

days from this Order to respond showing good cause why Defendants FNU

Pressley and FNU Snipes should not be dismissed from this action. Failure

to timely comply with this Order will result in the dismissal of Defendants FNU

Pressley and FNU Snipes from this action without prejudice.

      IT IS SO ORDERED.
                                    Signed: June 27, 2020




                                       3

        Case 3:18-cv-00604-MR Document 39 Filed 06/29/20 Page 3 of 3
